Agreement to Assist Shire Bitcoin’s Outreach Operations with Banking Support

This agreement replaces the previous “Shire Bitcoin Assistant” contractor agreement signed on
2019-09-21 and lays out the responsibilities of the banking assistant, Nobody, regarding the
Shire Free Church's non-profit bitcoin outreach operations, “Shire Bitcoin”. Nobody will herein
be referred to as “assistant” and lan Freeman will be referred to as “administrator” of the

operation.

RISK: While the activity of connecting people with Bitcoin or other cryptocurrency is not illegal,
many banks do not appreciate cash deposits being made at multiple locations daily. Assistant
understands that any bank accounts dedicated to the bitcoin outreach operation will exist for a
limited period of time, determined by the bank in question. Therefore, the bank account may not
be used for any other purpose besides assisting the church. This keeps accounting simpler and
won't inconvenience other banking operations of assistant when the bank inevitably shuts down

the account, which sometimes can happen with very short notice.

As anon-profit outreach project run by a church, we do not collect or pay taxes to any state
agency regarding these operations. If assistant determines assistant needs to pay taxes on its
compensation under this agreement, that is up to the assistant.

Assistant understands that in the cryptocurrency world, risks are highly involved, including risk
of government attack. While we in the church believe this is a god-given mission to spread
bitcoin, and thereby foster peace, that does not mean the evil state will not target us. We are
ready to stand for the peace that bitcoin can bring to the world by depriving the state of its ability
to contro] the money supply, and therefore its ability to go to war. Assistant understands that
state aggression is a risk assistant is willing to accept.

REWARD: In return for allowing administrator access to assistant’s bank account(s),
administrator will pay assistant 20% of daily net, paid weekly on Thursdays.

RESPONSIBILITIES: Assistant will need to write checks to administrator or to Shire Free
Church, whenever requested, in order to facilitate efficient operations. Assistant will on
occasion, have to interface with bank staff to assist with approving outgoing wire transfers
ordered by administrator or deal with any account issues that arise. Upon the bank closing the
account, bank will cut assistant a check for the remaining balance, which needs to be deposited
in assistant’s other bank account, then a check cut to administrator for the closed account's
ending balance, minus the initial amount of assistant's starting balance.

OPTION: Assistant may opt to provide administrator with access to a bitcoin exchange
account. Normally, administrator will use church exchange accounts to purchase bitcoin, but
having access to an account held by assistant can increase our daily limits for operations,

increasing reward to assistant.

 

18R82_REP-03340.15
ADMINISTRATOR RESPONSIBILITIES: Administrator will distribute the church’s bitcoin in
return for donations through sites like LocalBitcoins.com, utilizing assistant’s bank account for
cash deposits. Administrator will provide a professional! level of service to its donators and
currently has over 3,000 transactions logged with a 100% feedback rating. Administrator will
keep logs of transactions and calculate daily net after fees from bitcoin exchange, wire transfer,
and fees from the bitcoin sales sites. Administrator will issue weekly payouts via assistant's
choice of cash, check, or other mutually-agreed-upon payment method such as Square Cash.

MODIFICATION: Administrator may modify agreement with written notice to assistant.
Assistant will have five business days to agree to modifications or terminate agreement.

TERMINATION: Shouid assistant or administrator wish to terminate the agreement, written or
Telegramed notice must be given to the other party. Assistant will need to issue a check for
remaining church funds in assistant's account within five business days of notice being given.
Administrator will settle any outstanding payouts upon the final check clearing.

JURISDICTION: This agreement is not governed by any governmental law - only by the terms
of this agreement. If there is a dispute, the parties will find a mutually agreeable arbitrator or,
failing that, utilize the American Arbitration Association. Both parties agree to abide by
arbitrator's decision.

Bank at which a checking account will be provided: LO +A A ? E 4 LZ,
CWwre af th 425-004 Jepos& Pore sr
Name on account:inv sible Hen Balance in Account:1520_™ Bye ort brown SFC-

Account number: iit Routing — |

Bank at which a checking account will be provided: [Member PSEC fed) oY Oaton
sears rere yy
Name on account: Aid 5: ie thend Balance in Account: IOS gn Argin torr DEL

Routing number

Account number
Agreement date: LO20 -02-22

   

 

 

Signed by:
_
_— a
Nobody vy lan B Freefrran
Pope, Church of the Invisible Hand Minister, Shire Free Church

 

18R82_REP-03340.16
C2L\m Paate J 20 2ZOE- 02-2 J

Agreement for “Shire Bitcoin Assistant” Contractor Position

aS

This agreement lays out the responsibilities of Nobody on behalf of the Church of the
Invisible Hand as he assists the Shire Free Church's nonprofit bitcoin outreach
operations. Nobody will be referred to herein as “contractor”. lan Freeman is the
administrator of the church’s outreach program.

SECURITY REQUIRED: These operations require high security, due to the movement
of significant church funds. Contractor will follow all security-related instructions of
administrator and allow administrator access to all relevant accounts.

MISSION: Contractor will use church funds to spread bitcoin on LocalBitcoins.com as a
method of fostering peace, the Church mission.

COMMITMENT: Contractor may work from anywhere, but must be able to transmit
funds upon request to Administrator via either check, wire transfer, or Square Cash.

LOAN: When Contractor is ready for extra responsibility the Church may supply a
working capital loan of $10,000 . The Church will also supply loans of bitcoin as
needed. Tracked via shared spreadsheet.

The terms of the loan are that the church collect 50% of the net, calculated daily.
Payouts will be weekly, generally on Thursday.

If contractor opts for a vacation or has reason for extended absence from contractor’s
responsibilities, the working capital loan must be repaid prior to the absence. This
allows the Church to use those funds for outreach while contractor is away. The funds
can be re-loaned upon contractor's return.

RISK: Contractor understands that risk is involved in this profession. Contractor
assumes responsibility for his 50% share of losses incurred through scams on
LocalBitcoins and those due to market price fluctuations. Contractor will pay back any
lost funds to the Church, by either continuing to work it off, or via direct payment.
Contractor does NOT assume the catastrophic risk of government or bank confiscation
of funds and in return for this protection, the payout is 50% instead of 75%.

CONTRACTOR RESPONSIBILITIES: Contractor will sell the Church’s bitcoin on
Localbitcoins.com via the best practices as instructed by administrator. This involves
cash bank deposits into contractor's personal bank accounts or those held by Church of
the Invisible hand. Accounts used for bitcoin sales should not be used for any other
purpose, So as to keep bookkeeping simple. Contractor understands and accepts that

 

18R82_REP-03340.17
eventually the banks will terminate these accounts and ban contractor from doing
business with them in the future. This is unavoidable and is another reason why
contractor’s normal banking should be kept at a separate instituton than those used for

bitcoin sales.

Contractor may set his own hours, but it’s strongly encouraged to be online all seven
days per week, and in the morning. Bankers hours are our window of opportunity.
Contractor is encouraged to open more than one personal or business accout with
major banks, so as to not be without a deposit option upon an account closure.

Occasionally, contractor will have to deal with bank staff to rectify any potential issues
with scam attempts or account restrictions and closure.

ADMINISTRATOR RESPONSIBILITIES: Until contractor opts for greater responsibility,
church administrator will assist in repurchasing bitcoin as weil as logging and calculating
payouts to contractor.

MODIFICATION: Administrator may modify agreement with confirmed notice to
contractor. (Physical Delivery, Text, Email, Phone Call, or any combination of those.)
Contractor will have one business day to agree to modifications or terminate agreement.

TERMINATION: Should contractor or administrator wish to terminate the agreement,
notice must be given to the other party via at least two of the methods above.
Contractor will need to pay back the full working capital loan amount within five
business days of notice being given. Administrator will settle any outstanding payouts
upon receipt of the working capital loan payoff.

JURISDICTION: This agreement is not governed by any governmental law - only by
the terms of this agreement. if there is a dispute, the parties will find a mutually
agreeable arbitrator or, failing that, utilize the American Arbitration Association. Both

parties agree to abide by arbitrator’s decision.

Agreement date: 2O(F-Of- al

Signed by: oe De IE |

Nobody ‘ \ fan B Freeman
Authorized Signer for Church of the Minister, Shire Free Church
Invisible Hand ,

18R82_REP-03340.18
